Case 2:20-cv-04803-GW-AS Document 112-10 Filed 09/08/20 Page 1 of 3 Page ID #:372




                        EXHIBIT I
Case 9:20-cv-80861-DMM
Case 2:20-cv-04803-GW-ASDocument
                          Document
                                 154112-10 Filed
                                      Entered on 09/08/20 Page
                                                 FLSD Docket   2 of 3 Page
                                                             07/17/2020    ID #:373
                                                                        Page  1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


                            Case No. 20-80861-Civ-Middlebrooks/Brannon


   DEBORAH G. BATSON,

          Plaintiff,
   vs.
   ETHICON, INC, et al.,

          Defendants.
   ____________________________________/


         ORDER MEMORIALIZING COURT RULINGS AT DISCOVERY HEARING

          THIS CAUSE is before the Court following a Discovery Hearing held on July 16, 2020 on

   various discovery disputes, which have been referred to the undersigned for resolution [DE 102].

   Having heard from counsel and as stated on the record, it is

          ORDERED AND ADJUDGED that Plaintiff’s counsel must work with its hired expert,

   Dr. Daniel Elliot, to produce a verified spreadsheet to Defendant with the following information:

   1) the cases Dr. Elliot testified in concerning pelvic mesh over the last five years; 2) the name of

   the lawyer or firm that retained Dr. Elliot in this regard; 3) what side Dr. Elliot was testifying on

   behalf of; 4) how much Dr. Elliot billed for these services; 5) how much he was actually paid for

   these services; 6) whether the figures are based on memory or documentation. All documents that

   exist reflecting this information, except for 1099s, shall be produced along with the spreadsheet.

   Other than the spreadsheet, there is no need to create any documents to reflect this information.

   Plaintiff must produce the verified spreadsheet and supporting documents by or before 5:00 PM

   EST on July 31, 2020. The information produced pursuant to this order shall be used only in this

                                                    1
Case 9:20-cv-80861-DMM
Case 2:20-cv-04803-GW-ASDocument
                          Document
                                 154112-10 Filed
                                      Entered on 09/08/20 Page
                                                 FLSD Docket   3 of 3 Page
                                                             07/17/2020    ID #:374
                                                                        Page  2 of 2



   case. However, in other matters concerning Dr. Elliot’s compensation information, defense

   counsel can make those courts aware of this order.

          DONE AND ORDERED in Chambers at Wesst Palm Beach in the Southern District of

   Florida, this 16th day of July, 2020.



                                                         DAVE LEE BRANNON
                                                         U.S. MAGISTRATE JUDGE




                                                  2
